NUMBER 13-13-00504-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                          IN RE ROSARIO GALLEGOS


                       On Petition for Writ of Mandamus
                       and Motion for Emergency Stay.


                                       ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Per Curiam Order

      Relator, Rosario Gallegos, filed a petition for writ of mandamus and motion for

emergency stay in the above cause on September 23, 2013.            The Court, having

examined and fully considered the motion for emergency stay, is of the opinion that said

motion should be granted. The motion for emergency stay is hereby GRANTED, and

the trial court’s order of September 19, 2013, granting Jose Eloy Vela a writ of

possession for real property, is ordered STAYED pending further order of this Court, or

until the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or

modified, an order granting temporary relief is effective until the case is finally
decided.”). The Court requests that the real party in interest, Jose Eloy Vela, or any

other person or entity whose interest would be directly affected by the relief sought,

including but not limited to the “Estate of Edward E. Pyle and Occupants” as referenced

in the subject order, by and through counsel, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See id.

R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.


                                                      PER CURIAM




Delivered and filed the
24th day of September, 2013.




                                               2